Citation Nr: 1604168	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  06-25 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for mechanical low back pain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1999 to October 2003.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

In February 2007 the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record.  

The Board remanded this matter in September 2007, October 2011, January 2013, June 2013, and June 2014 for additional development.  The case has now been returned to the Board for further appellate action.

Following the most recent remand, the Veteran was assigned a separate disability rating for right leg radicular pain emanating from the femoral nerve.  He has not expressed disagreement with either the assigned effective date or disability rating, and as such, the Board does not have appellate jurisdiction over those matters.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Throughout the period of the claim, the Veteran's mechanical low back pain has been manifested by some limitation of motion and pain; it has not resulted in intervertebral disc syndrome with incapacitating episodes; limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, combined range of motion of the entire thoracolumbar spine of 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice relative to his claim in letters sent in March 2005 and August 2006.  Although the Veteran was provided some of the notice after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the receipt of all pertinent evidence, the Veteran's claim was readjudicated, most recently in December 2014.

The Board also finds VA has complied with its duty to assist the Veteran in the development of his claim.  All available service treatment records (STRs) and post-service medical records identified by the Veteran have been obtained.  The Veteran was afforded VA examinations to address the severity and etiology of his claimed back disability in March 2005, November 2008, November 2011, and September 2014.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the reports of the above-noted VA medical examinations are adequate for adjudication purposes, because the reports provide the results of thorough thoracolumbar spine assessments.  The Veteran was also afforded a videoconference hearing before the undersigned Veterans Law Judge in February 2007, and a transcript of the hearing is of record.

The Board observes that the representative was provided the opportunity to submit additional evidence or statements following the issuance of the December 2014 supplemental statement of the case; however, in a November 2015, response, the representative indicated no additional information or evidence would be submitted.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim; the Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.




General Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.

By way of background, the Veteran initiated a claim for service connection for a low back disability in November 2004.  In a June 2005 decision, the RO granted service connection for mechanical low back pain and assigned a 10 percent disability rating.  The Veteran indicated disagreement with the initial disability rating assigned.  Over the course of the claim, the Veteran has provided numerous personal statements, as well as lay statements from his father, a supervisor, a co-worker and a fellow service member.  Each of these statements has corroborated the Veteran's reports of ongoing back pain.  His supervisor reported the Veteran has been "plagued by extreme discomfort," and missed work due to discomfort caused by his back injury.  The Veteran's father has indicated the Veteran can no longer participate in many recreational activities, such as home repair projects and physically demanding hunting expeditions, as a result of his back pain.  

The Veteran's thoracolumbar spine disability has been evaluated under the general rating formula for rating diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Under the general rating formula for rating diseases and injuries of the spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  An evaluation of 10 percent is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is warranted if forward flexion of the thoracolumbar spine is limited to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankylosis of the entire spine warrants a 100 percent rating.

There are several notes set out after the diagnostic criteria, which provide the following:  First, associated objective neurologic abnormalities are to be rated separately under an appropriate diagnostic code.  Second, for purposes of VA compensation, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateroflexion is 0 to 30 degrees, and left and right lateral rotation is 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateroflexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is to 240 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.

Intervertebral disc syndrome (IVDS) will be evaluated under the general formula for rating diseases and injuries of the spine or under the formula for rating IVDS based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Under the formula for rating IVDS based on incapacitating episodes, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  For purposes of evaluation under Diagnostic Code 5243, an "incapacitating episode" is a period of acute signs and symptoms due to IVDS that require bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4,71a, Diagnostic Code 5243.

Following discharge, the Veteran has received outpatient treatment at the Butler and Pittsburgh VA Medical Centers (VAMCs).  Records of that treatment show the Veteran has consistently reported experiencing low back pain following an injury pushing a heavy crate in service.  In December 2004, the Veteran was evaluated by a physiatrist.  At that time he stated he had experienced low back pain for three years.  On physical examination, the physician found no evidence of spasm, neurological impairments, or alteration of gait.  The physician also reported the Veteran exhibited "normal fluid pain-free" range of motion.  Following the physiatrist's assessment, the Veteran received physical therapy for several months.   

The Veteran underwent an initial VA examination in March 2005.  At that time, the Veteran reported having occasional low back pain, as well as poor posture on long car rides.  The Veteran denied flare-ups.  Examination revealed no alteration of gait, spasm, guarding, weakness, or radiating pain.  Range of motion testing revealed forward flexion to 90 degrees, extension to 30 degrees, lateral rotation to 30 degrees bilaterally, and lateral flexion to 30 degrees bilaterally.  Repetitive use testing did not elicit any pain or flare up.  Sensation was intact, as were deep tendon reflexes.  The examiner found no evidence of neurological disease, and also indicated the Veteran did not have evidence of IVDS.  The Veteran denied incapacitation over the past year.  Thoracolumbar spine X-rays revealed normal findings.  The examiner diagnosed mechanical low back pain.  

In May 2006, the Veteran underwent a functional capacity evaluation by a physical therapist at Eagle Physical Therapy.  During his examination, the Veteran again reported intermittent low back pain.  The physical therapist (PT) indicated the Veteran could sustain heavy lifting in a competitive employment market on a full time basis.  Although the PT provided the results of range of motion tests, the Board has found these tests to be of little probative value in this case.  This follows, because the test indicates normal range of motion for flexion to be 60 degrees; however, this is inconsistent with the above-noted VA standards.  More importantly, the clinician found the test results to be inconsistent and unreliable.  The Veteran also provided private treatment records from Butler Medical Associates.  The Board notes the Veteran was treated for low back pain on August 7, 2006.  The examiner indicated the Veteran exhibited "some mild tenderness," but stated his range of motion was full.  There were no spasms noted, and the Veteran's deep tendon reflexes and muscle strength were described as equal bilaterally.  

In February 2007, the Veteran provided testimony at a video conference hearing before the undersigned Veterans Law Judge.  During his hearing, the Veteran reported his back regularly hurts.  He stated he utilized lumbar supports, such as a brace or rolled towel, when necessary.  He also indicated he utilized Motrin and Flexeril when his back became really painful.  The Veteran reported missing 4-5 days of work in the prior year due to back pain.  

The Veteran underwent a chiropractic consult at the Butler VAMC on October 10, 2007.  During his consult, the Veteran reported his back was unstable, and had a tendency to "go out" every 3-4 months.  Objective testing revealed forward flexion was to 75 degrees with no pain, extension was to 25 degrees with pain in the L2 area, right and left flexion exceeded 30 degrees without pain, and right and left rotation was to 20 and 15 degrees respectively with pain.  The Veteran's combined range of motion was 195 degrees at that time.  The chiropractor stated the Veteran's April 2007 radiographs revealed mild degenerative changes at the T12-L5 spine segments.  Although the clinician noted some muscle spasm, there was no evidence of impaired lumbar posture or abnormal gait noted.  Following his consult, the Veteran received chiropractic manipulations for several months, which he reported provided some intermittent relief.  

The Veteran underwent a second VA examination in November 2008.  At that time, the Veteran again reported a history of low back pain, without radiation, dating to 2002.  During his examination, the Veteran stated his back pain generally was around a 5 on a scale of 1-10, but on occasion would flare-up to an 8 or 9.  He stated he enjoyed hunting and playing golf, and also reported he did all the male home chores.  The examiner found no muscle spasms on range of motion or palpation testing, and also indicated the Veteran's symmetry was normal.  Range of motion testing revealed forward flexion to 90 degrees, extension to 25 degrees, lateral flexion to 30 degrees bilaterally, and rotation to 30 degrees bilaterally, to include after repetition.  On repetition, the Veteran experienced pain from 80 to 90 degrees of forward flexion, as well as end point pain on extension, lateral flexion and lateral rotation.  Straight leg raise was negative.  Deep tendon reflexes, motor strength, and sensation were normal.  The examiner also stated X-rays revealed no evidence of disc space narrowing, fracture, subluxation, spondylitis, spondylolysis, or spondylolisthesis of the lumbar spine, but did show mild degenerative disc disease at the T9-T11 levels.  

The Veteran subsequently underwent a third VA examination in November 2011.  In the course of his examination, the Veteran reported continued chiropractic care, as well as medication use as needed and regular home exercises.   The Veteran stated his back pain was regularly 6-7 on a scale of 1 to 10, but that it could go as high as 8 or 9.  He also reported morning stiffness.  The examiner stated the Veteran's 2004, 2006, and 2008 lumbar spine X-rays were normal.  Ambulation was found to be normal, with normal spine symmetry also noted.  The examiner did note some tight lumbar muscles, with palpable spasms.  Range of motion testing revealed forward flexion to 80 degrees, extension to 25 degrees, as well as lateral and rotational movements to 30 degrees bilaterally.  On repetitive movement, the examiner did note a little muscle tightness.  The Veteran denied incapacitating episodes in the prior 12 months, and the examiner found the Veteran to be neurologically normal, as his lower extremity deep tendon reflexes and sensations were fully intact.  

The Veteran has also provided treatment records from his private chiropractor.  The Board observes the chiropractor performed range of motion testing in March and April 2013, and in a subsequent statement dated in September 2013 indicated the Veteran had, "very limited range of motion with all lumbar spine movements."  Unfortunately, the chiropractor's results are also inconsistent with VA standards, and are a drastic variance from all other range of motion testing shown in the Veteran's records.  Therefore, the Board has afforded these range of motion results little probative value, as these findings even assuming their accuracy, are so grossly disproportionate to all other findings of record as to violate the principles of disability evaluation stability noted in 38 C.F.R. § 3.344.  

The Veteran most recently underwent a fourth VA examination in September 2014.  At that examination, the Veteran again reported injuring his back when a box fell on him in service.  Physical examination revealed no evidence of abnormal gait, abnormal contour, muscle spasm, or guarding; however, the examiner did note some mild tenderness on palpation of the lower back.  Range of motion testing disclosed that forward flexion was to 85 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and left and right lateral rotation to 30 degrees.  The examiner found objective evidence of pain on flexion, and noted a reduced flexion to 80 degrees on repetitive use testing.  The Veteran had normal strength sensation and deep tendon reflexes; however, the examiner did find evidence of a right lower extremity radiculopathy.  The examiner indicated the Veteran did not have ankylosis of the lumbar spine.  In addition, the examiner found no evidence of IVDS.  

There is no additional evidence showing limitation of motion or other symptoms related to the Veteran's lumbar spine disability.  

The above evidence, to include VA examination reports and outpatient treatment records, shows the Veteran's forward flexion has been limited to a range of 75-90 degrees throughout the period under appeal, and his combined range of motion has been reduced to no less than 195 degrees.  There is no evidence suggestive of ankylosis, such that a 50 or 100 percent rating would be warranted.  The evidence does not show the Veteran has ever experienced forward flexion of the thoracolumbar spine that was limited to 60 degrees or less, nor has the evidence indicated the Veteran's combined range of motion has ever been reduced to 120 degrees or less.  Although the Veteran has exhibited muscle spasms and localized tenderness, the evidence does not show these manifestations have ever been so severe as to result in an abnormal gait or spinal contour.  Therefore, neither a 40 nor 20 percent rating is warranted.  Additionally, the Veteran has not been diagnosed with IVDS, and has not experienced incapacitating episodes requiring prescribed bed rest.  As such, a higher disability evaluation is not warranted under Diagnostic Code 5243.  Moreover, while the Board recognizes that the Veteran has reported radiating pain in his right lower extremity, he has been granted a separate ratings for that disability, and as noted above that rating is not at issue in this appeal.

For these reasons, the Board finds that a schedular rating in excess of 10 percent for the service-connected lumbar spine disability is not warranted for any portion of the period on appeal.

Additional Considerations

VA must consider all favorable lay evidence of record.  38 USCA § 5107(b); Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board has accordingly considered the lay evidence offered by the Veteran as well as others in the form of correspondence, in addition to the medical evidence cited above.

However, even affording the lay statements full competence and credibility, the evidence simply does not show entitlement to a higher rating under any applicable diagnostic code.  

Consideration has been given to assigning a staged rating for the disability decided herein; however, as explained above, the evidence does not show the disability has substantially fluctuated in severity over the pendency of the appeal period.  As such, a staged rating is not applicable in this case.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the case should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected disability, as discussed above, are contemplated by the schedular criteria.  In addition, the schedule provides higher ratings for greater impairment.  There is no indication in the record that the average industrial impairment from the Veteran's thoracolumbar spine disability would be greater than 10 percent.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 


ORDER

Entitlement to an initial disability rating higher than 10 percent for mechanical low back pain is denied. 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


